Exhibit 10.2 FORM OF WARRANT NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. THE SECURITIES REPRESENTED BY THIS WARRANT AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON EXERCISE HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF. AEOLUS PHARMACEUTICALS, INC. Warrant To Purchase Common Stock Warrant No.: Number of Shares of Common Stock: Date of Issuance: October 6, 2009 (“Issuance Date”) AEOLUS PHARMACEUTICALS, INC., a Delaware corporation (the “Company”), hereby certifies that, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, [], the registered holder hereof or its permitted assigns (the “Holder”), is entitled, subject to the terms set forth below, to purchase from the Company, at the Exercise Price (as defined below) then in effect, upon surrender of this Warrant to Purchase Common Stock (including any Warrants to Purchase Common Stock issued in exchange, transfer or replacement hereof, the “Warrant”), at any time or times on or after the date hereof but not after 11:59 p.m., New York time, on the Expiration Date (as defined below), up to [] () fully paid and nonassessable shares of Common Stock (as defined below)(as may be adjusted pursuant to Section2 or 4 hereof (the “Warrant Shares”). This Warrant is one of the Warrants to purchase Common Stock (as may be amended or restated from time to time, the “SPA Warrants”) issued pursuant to Section1 of that certain Securities Purchase and Exchange Agreement (as may be amended or restated from time to time, the “Securities Purchase and Exchange Agreement”), dated as of October 6, 2009 (the “Subscription Date”), by and among the Company, as issuer, and the investors listed on the Schedule of Buyers attached thereto (the “Buyers”). Except as otherwise defined herein, capitalized terms in this Warrant shall have the meanings set forth in Section15. -1- 1.EXERCISE OF WARRANT. (a)Mechanics of Exercise.Subject to the terms and conditions hereof (including, without limitation, the limitations set forth in Section1(f)), this Warrant may be exercised by the Holder on any day on or after the date hereof, in whole or in part, by (i)delivery of a written notice, in the form attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election to exercise this Warrant and (ii)(A) payment to the Company of an amount equal to the applicable Exercise Price multiplied by the number of Warrant Shares as to which this Warrant is being exercised (the “Aggregate Exercise Price”) in cash or by wire transfer of immediately available funds to an account designated by the Company in writing on the Subscription Date (or to such other account designated by the Company in writing by notice to the Holder thereafter) or (B) by notifying the Company that this Warrant is being exercised pursuant to a Cashless Exercise (as defined in Section1(d)), provided that such Cashless Exercise is permitted pursuant to the terms hereof.
